           Case 1:19-cv-04058-AT Document 20 Filed 09/13/19 Page 1 of 4
                                                                Wilk Auslander LLP         T  212-981-2300
                                                                1515 Broadway              F  212-752-6380
                                                                New York, NY 10036         wilkauslander.com


                                                                Julie Cilia
                                                                Partner
                                                                212-981-2297
                                                                jcilia@wilkauslander.com




                                                                September 13, 2019

VIA ECF AND EMAIL

The Hon. Analisa Torres, U.S.D.J.
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007
TorresNYSDChambers@nysd.uscourts.gov


                Re:     Milberg LLP v. HWB Alexandra Strategies Portfolio, et al.,
                        Case No. 19-cv-04058

Dear Justice Torres:

        We represent the respondents (“Respondents”) named in the above-referenced
proceeding commenced on May 6, 2019 (the “Proceeding”), in which petitioner Milberg LLP
(“Milberg”) is seeking to vacate an arbitration award. We write to request that the Court permit
Respondents to file a motion to dismiss the Proceeding with prejudice in light of two fatal
defects: First, the Proceeding is time-barred because Milberg failed to serve notice of its motion
to vacate within three months after the underlying arbitration award’s delivery, as 9 U.S.C. § 12
requires. Second, according to Milberg’s own pleading, it has just one “partner” and therefore
lacks capacity to sue.
        We understand that the Court has ordered Milberg to file a summary judgment motion. In
the interest of efficiency, however, we respectfully request that the Court first permit
Respondents to file a dismissal motion that addresses the defects this letter outlines. Thus,
pursuant to Your Honor’s Individual Rule of Practice III.A-B, this letter constitutes
Respondents’ pre-motion letter setting forth the basis for their anticipated motion to dismiss
Milberg’s Amended Petition to Vacate Arbitration Award (“Petition” or “Pet.”) (ECF No. 10). 1




1
 In accordance with Your Honor’s Individual Rules of Practice, on July 23, 2019, Respondents sent
Milberg a letter setting forth reasons warranting the Petition’s dismissal. Milberg disagreed with
Respondents’ arguments in a letter dated August 9, 2019. Respondents replied by letter on August 20,
2019. In a letter dated September 3, 2019, Milberg reiterated its opposition to Respondents’ arguments.
Milberg has not expressed to Respondents any intention to amend or withdraw the Petition. If the Court
would like to review any of this correspondence, we would be happy to provide it.



01110155
            Case 1:19-cv-04058-AT Document 20 Filed 09/13/19 Page 2 of 4


The Hon. Analisa Torres, U.S.D.J.
September 13, 2019
Page 2

                            The Proceeding is untimely as a matter of law.
        Pursuant to 9 U.S.C. § 12, “[n]otice of a motion to vacate, modify, or correct an award
must be served upon the adverse party or his attorney within three months after the award is filed
or delivered.” This three-month limitation is “absolute” and “‘strictly construed’”: “a party may
not raise a motion to vacate … an arbitration award after the three month period has run[.]”
Anglim v. Vertical Group, 2017 WL 543245, at * 7 (S.D.N.Y. Feb. 10, 2017) (citing cases).
“[T]here is no common law exception to the three month limitations period on the motion to
vacate.” Triomphe Partners, Inc. v. Realogy Corp., 2011 WL 3586161, at * 2 (S.D.N.Y. Aug.
15, 2011) (citations and internal quotation marks omitted), on reconsideration in part, 2012 WL
266890 (S.D.N.Y. Jan. 30, 2012).

        Here, it is undisputed that the American Arbitration Association delivered the arbitration
award that Milberg seeks to vacate on February 5, 2019. Under 9 U.S.C. § 12, Milberg’s time to
serve notice of its motion to vacate on Respondents expired exactly three months later, on May 5,
2019. 2 Given Milberg’s failure to effect service by that date, this Proceeding is time-barred as a
matter of law – as Respondents have pointed out to Milberg.

        In response, Milberg has argued that 9 U.S.C. § 12 does not apply to “service of petitions
to vacate upon extraterritorial defendants, and instead parties must look to the Federal Rules of
Civil Procedure”; in Milberg’s view, “having 9 U.S.C. § 12 apply to foreign respondents would
be impossible” because of the time associated with service under the Hague Convention.
(Milberg’s August 9, 2019 letter, from William Dahill to Jay Auslander (the “8/9 Ltr.”) at 1-2).
Prevailing law directly contradicts Milberg’s position, however.

        As a preliminary matter, the applicable statute does not carve out any “extraterritorial
defendant” exception to its three-month limitation period: rather, it unequivocally states that
notice of a motion to vacate “must be served” within three months. 9 U.S.C. § 12. See also, e.g.,
Anglim, 2017 WL 543245, at * 7 (“No exception to [the] three month limitations period is
mentioned in [9 U.S.C. § 12].”) (internal quotation marks omitted).
         Moreover, courts have explicitly rejected the argument Milberg advances. For example,
in Argentine Republic v. Nat’l Grid Plc, 637 F.3d 365, 367 (D.C. Cir. 2011), Argentina sought
under F.R.C.P. 6(b) to extend its time to serve notice of the motion to vacate it had filed, arguing
“it would be impossible to complete service of notice within the three month period because [the
respondent] was headquartered in the United Kingdom, and, under the Hague Convention …
proper service in the U.K. required using a central governmental authority.” The Court of
Appeals affirmed the district court’s dismissal of the motion to vacate as untimely, holding the
district court lacked authority to extend the three-month statutory period. Id. at 369.
        Grupo Unidos Por El Canal S.A. v. Autoridad Del Canal de Panama, 2018 WL 3059649
(S.D. Fl. June 20, 2018), another case involving an extraterritorial respondent, is also on point.

2
 “Section 12’s clock starts ticking the same day that an arbitration ‘award is delivered [or filed], not the
day after.’” Anglim, 2017 WL 543245, at * 7 (quoting Triomphe, 2011 WL 3586161, at *2).



01110155
           Case 1:19-cv-04058-AT Document 20 Filed 09/13/19 Page 3 of 4


The Hon. Analisa Torres, U.S.D.J.
September 13, 2019
Page 3

The court denied the motion to vacate as untimely, holding that “the three-month timeframe in
the FAA [Federal Arbitration Act] is a limitations period” and that failure to effect proper, timely
service meant the motion was “time-barred.” 2018 WL 3059649, at *4-5. The court also
emphasized that “Petitioners fail to point to any authority to support the notion that an equitable
exception to the notice requirement under the FAA exists. Indeed, courts have found the
opposite.” Id. at 4 (citing cases). The Grupo court applied F.R.C.P. 4 only to the method
according to which the extraterritorial respondent should have been served, see id. at *2; it did
not excuse the petitioners from the three-month limitation set forth in 9 U.S.C. § 12. See id. at *5
(“Petitioners provide no authority to support the notion that this Court may extend the statutory
deadline for service.”).
       Further, in the parties’ correspondence preceding this letter, Milberg failed to identify any
case holding that a respondent’s location outside the United States exempts a petitioner from
application of the three-month statutory limitation. Milberg’s inapposite cases address the
manner of service, not the time period in which it must occur:
         In In re InterCarbon Bermuda, Ltd. v. Caltex Trading and Transp. Corp. (cited in 8/9 Ltr.
at 1), the issue was merely whether “Rule 4 or Rule 5” of the Federal Rules of Civil Procedure is
the “proper fallback provision” for the “manner of service” under 9 U.S.C. § 12 on a foreign
party given that “Section 12 provides no method of service for foreign parties not resident in any
district of the United States.” 146 F.R.D. 64, 67 (S.D.N.Y. Jan. 12, 1993) (emphasis added).
        In re: Coudert Bros. LLP (cited in 8/9 Ltr. at 1) does not even concern 9 U.S.C. § 12 3:
there, the plaintiff “moved in bankruptcy court to confirm” the arbitration award, 2017 WL
1944162, at *2 (S.D.N.Y. May 10, 2017) (emphasis added), not vacate it under 9 U.S.C. § 12.
And, again, Coudert merely addresses the method of service on a foreign defendant – not the
limitations period to complete service. See id. at *5, 13 (FedEx and mail service improper).
        Canada Life Assurance Co. v. Converium Ruckversicherung (Deutschland) AG (cited in
8/9 Ltr. at 2) also focuses on method of service. There, the petitioner commenced a proceeding to
vacate an arbitral award and for a declaration that Canada was the arbitration’s “legal situs.”
Canada Life, 2007 WL 1726565, at *2 (D.N.J. June 13, 2007). Petitioner allegedly filed the
action based on the respondent’s attempt to reserve an argument that New Jersey was “the legal
situs,” which the petitioner argued could ultimately prevent it, due to the FAA’s “statute of
limitations, 9 U.S.C. § 12, from seeking the same relief in this Court.” Id. at *2 (emphasis
added). The respondent moved to dismiss based on, among other things, inadequate service. The
court held that F.R.C.P. “4(h) governs service of process on a foreign corporation,” and
consequently petitioner’s attempted service by a U.S. Marshal on the respondent’s law firm was
deficient and it had to effect service under F.R.C.P. 4(h). Id. at *4, 9.
      Milberg’s reliance on Ashraf-Hassan v. Embassy of France in U.S., 878 F. Supp. 2d 164
(D.D.C. 2012) (partially granting motion to dismiss Title VII claims) and DHL Global
Forwarding Mgmt. Latin Am., Inc. v. Pfizer, Inc., 2014 WL 5169033, at *3 (S.D.N.Y. Oct. 14,

3
 The only reference to 9 U.S.C. § 12 appears in dicta, where the court quotes InterCarbon Bermuda.



01110155
           Case 1:19-cv-04058-AT Document 20 Filed 09/13/19 Page 4 of 4


The Hon. Analisa Torres, U.S.D.J.
September 13, 2019
Page 4

2014) (dismissal of action seeking declaratory judgment) for the proposition that F.R.C.P. 4(m)
“has been interpreted to allow additional time for serving foreign entities” (8/9 Ltr. at 2) is
likewise misplaced: neither has anything to do with 9 U.S.C. § 12 or even arbitration, and neither
suggests that F.R.C.P. 4(m) is a basis for abrogating any statutory limitations period whatsoever.
        Finally, Milberg’s argument that application of 9 U.S.C. § 12 is “impossible” in the
context of foreign respondents because of the time necessary to effect Hague Convention service
(8/9 Ltr. at 2) fails because it ignores (i) that courts do apply Section 12’s limitation period in
cases involving foreign respondents, as set forth above at 2-3; and (ii) that, under F.R.C.P.
4(f)(3) and 4(h), petitioners can seek (before expiration of the three-month limitation period) a
Court order permitting service by faster, alternate “means not prohibited by international
agreement.”

                        Milberg’s pleading establishes it is a legal nullity.

       In the Petition, Milberg alleges that “it is a limited liability partnership organized under
the laws of New York, and its only partner is a citizen of New York State.” (Pet. ¶ 1) (emphasis
added). With just one partner, however, Milberg is a legal nullity, not a legal partnership. See
NY Partnership Law § 10(1) (“A partnership is an association of two or more persons….”)

        After Respondents raised this issue, Milberg responded that it “is a partnership made up
of two or more persons who are residents of the United States” and that the Petition’s “one
partner” allegation “was a simple error based on an internal misunderstanding . . . .” (8/9 Ltr. at
2). This statement in a letter, however, does not resolve the fundamental defect in the Petition,
and to date Milberg has made no effort to amend the Petition to correct the supposed error – even
though on May 7, 2019 the Court ordered Milberg to allege its “entire citizenship” (ECF No. 9)
and, further, Respondents advised Milberg of this issue over seven weeks ago.
                                            Conclusion
          For the reasons set forth above, Respondents respectfully request that, prior to any
briefing on Milberg’s motion for summary judgment seeking vacatur of the arbitration award, the
Court permit Respondents to file a motion to dismiss that addresses the issues outlined above,
i.e., (i) the Proceeding’s untimeliness and (ii) Milberg’s lack of capacity to bring this Proceeding
given its “one partner” allegation.
       Respondents reserve all of their rights and defenses, including but not limited to any
defenses based on lack of proper service.
                                                      Respectfully,



                                                      Julie Cilia




01110155
